Citation Nr: 0908509	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  04-44 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to service connection for a pulmonary 
disability, including as secondary to a psychiatric 
disability.

3.  Entitlement to service connection for a myocardial 
infarction, claimed as a heart disability, including as 
secondary to a psychiatric disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Veteran and his Wife


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1955 to 
March 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2003 rating decision of the 
San Diego, California regional office (RO) of the Department 
of Veterans Affairs (VA) which denied the Veteran's claim for 
service connection for a heart disability.

The Veteran also appeals from a December 2003 rating decision 
of the San Diego, California RO which denied his anxiety 
disorder, pulmonary disability and heart disability service 
connection claims.

The Veteran testified before the undersigned at a June 2006 
Video Conference hearing, and a copy of that transcript has 
been associated with the claims folder.

This matter was remanded to the RO for further development 
and adjudication in July 2006 and June 2008.  

In addition, the Veteran has made an informal service 
connection claim for a head injury in a January 2009 letter.  
This matter is referred to the RO for development and 
adjudication.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



REMAND

Although the Board regrets the additional delay, in view of 
controlling caselaw and extensive recent submissions from the 
Veteran directly to the Board, additional development is 
needed prior to the Board's adjudication of the claims.  

The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  Considering the service 
treatment record as well as the recent evidence submitted by 
the Veteran, the Board now finds that the requirements for an 
examination are met.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the Veteran.  The RO or AMC 
should specifically attempt to obtain any 
records referred to by the Veteran in 
recent communications but not yet 
requested.  If the RO or the AMC is 
unsuccessful in its efforts to obtain any 
such evidence, it should so inform the 
Veteran and his representative and 
request them to submit the outstanding 
evidence.

2.  The RO or the AMC should attempt to 
obtain the Veteran's service personnel 
file.

3.  The RO or the AMC should arrange for 
the Veteran to be afforded examination(s) 
to determine if the Veteran has a (a) 
psychiatric disability, (b) a pulmonary 
disability and (c) a heart disability and 
if so, the etiology of these 
disabilities.  The claims folder or a 
copy of the contents of the claims folder 
must be made available to and reviewed by 
the examiners prior to completion of the 
examination reports.  All studies or 
tests deemed necessary by the examiners 
should be performed.  With respect to 
each of the claimed disabilities found to 
be present, if any, the appropriate 
examiner should provide an opinion as to 
whether there is a 50 percent or better 
probability that the disorder is 
etiologically related to service.  The 
rationale for all opinions expressed must 
also be provided.  As to the pulmonary 
and heart disability claims, if 
disability is found, the examiners should 
also comment on whether there is a 50 
percent or better probability that the 
disorder is etiologically related to a 
psychiatric disability.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the Veteran's claims.  If 
any benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
the Veteran and his representative should 
be provided a supplemental statement of 
the case and an appropriate period of 
time for response before the case is 
returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Nancy Rippel
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



